FILED
                            NOT FOR PUBLICATION                             JUN 13 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-10409

               Plaintiff - Appellee,             D.C. No. 2:11-cr-00340-JAM

  v.
                                                 MEMORANDUM *
FILOMENO ULLOA PONCE,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                              Submitted June 10, 2013 **

Before:        HAWKINS, McKEOWN, and BERZON, Circuit Judges.

       Filomeno Ulloa Ponce appeals from the district court’s judgment and

challenges the 41-month sentence imposed following his guilty-plea conviction for

being a felon in possession of ammunition, in violation of 18 U.S.C. § 922(g)(1).

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Ulloa Ponce contends that his sentence is substantively unreasonable

because the district court failed to grant a departure on the ground that his criminal

history category was overstated. The district court did not abuse its discretion in

imposing Ulloa Ponce’s sentence. See Gall v. United States, 552 U.S. 38, 51

(2007). The sentence at the bottom of the Guidelines range is substantively

reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors and the totality of

the circumstances, including the offense conduct and Ulloa Ponce’s extensive

criminal history, which included seven felony convictions. See id.

      AFFIRMED.




                                           2                                    12-10409